Citation Nr: 1749423	
Decision Date: 11/01/17    Archive Date: 11/13/17

DOCKET NO.  13-18 499A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1. Entitlement to service connection for bilateral hearing loss.

2. Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

J. Sandler, Associate Counsel





INTRODUCTION

The Veteran served on active duty from March 1956 to December 1957. 

These matters are before the Board of Veterans' Appeals (Board) on appeal from an April 2013 rating decision by the Waco, Texas Department of Veterans Affairs (VA) Regional Office (RO). In July 2013, the Veteran testified at a RO hearing before a Decision Review Officer (DRO). In June 2017, this case was remanded by a different Veterans Law Judge; it has since been reassigned to the undersigned. 

On his July 2013 substantive appeal (VA Form 9), the Veteran requested a Board hearing. In January 2015, he withdrew this request; the Board considers his request withdrawn and will proceed.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016). 38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ). VA will notify the Veteran if further action is required.


REMAND

Although the Board sincerely regrets the additional delay, a remand is necessary to ensure that there is a complete and accurate record upon which to decide the Veteran's claim so that every possible consideration is afforded.

In July 2017, a VA examiner reviewed the Veteran's claims file and opined that it was less likely as not that hazardous noise from the Veteran's military service caused his bilateral hearing loss or tinnitus. The examiner explained that the Veteran spent only approximately eight months on active duty, and no audiometric data existed in the military medical records suggesting permanent hearing loss. The examiner used the wrong factual basis because the Veteran was on active duty for a year and eight months. Additionally, service connection for hearing loss can be granted even when hearing was found to be within normal limits at the time of separation from service. See Hensley v. Brown, 5 Vet. App. 155, 159 (1993). Lastly, although the examiner restated the Veteran's factual background, he did not state the significance of the fact that the Veteran's hearing loss became troublesome in 1995. Consequently, the examiner's opinion is inadequate and remand is necessary for an addendum opinion.

The August 2017 examiner appears to have also used the wrong standard when considering whether the Veteran's in-service diagnosis of acute otitis media (and discharge diagnosis of bilateral retracted tympanecmembrane) caused his tinnitus, stating that it "did not likely cause" tinnitus instead of using an equipoise standard. Therefore, an addendum is required for this reason as well.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c). Expedited handling is requested.)

1. The AOJ should return the Veteran's claims file to the August 2017 examiner for an addendum opinion. If the August 2017 examiner is unavailable, then the claims file should be given to a medical provider of similar qualification. The examiner is requested to review this remand and respond to the following:

(a) Is it AT LEAST AS LIKELY AS NOT (50% OR GREATER PROBABILITY) that the Veteran's hearing loss is related to his conceded noise exposure in service? Please explain why. The examiner is reminded that the Veteran served for a year and eight months (not eight months) and that the absence of hearing loss in service is not automatically detrimental to a claim. See id.

(b) Is it AT LEAST AS LIKELY AS NOT (50% OR GREATER PROBABILITY) that the Veteran's tinnitus is related to his conceded noise exposure in service? Please explain why. The examiner is reminded that the Veteran served for a year and eight months (not eight months) and that the absence of hearing loss in service is not automatically detrimental to a claim. See id.

(c) If the Veteran's hearing loss or tinnitus is not related to his in-service noise exposure, what is the most likely cause? Please explain why.

(d) Is it AT LEAST AS LIKELY AS NOT (50% OR GREATER PROBABILITY) that the Veteran's tinnitus is related to his in-service diagnosis of acute otitis media and discharge diagnosis of bilateral retracted tympanecmembrane? Please explain why.

A detailed explanation (rationale) is required for all opinions provided. (By law, the Board is not permitted to rely on any conclusion that is not supported by a thorough explanation. Providing an opinion or conclusion without a thorough explanation will delay processing of the claim and may also result in a clarification being requested.)

2. The AOJ should then review the record and re-adjudicate the appeal. If it remains denied, the AOJ should issue an appropriate supplemental statement of the case and afford the Veteran and his representative the opportunity to respond. The case should then be returned to the Board, if in order, for further review.

The Veteran has the right to submit additional evidence and argument on the remanded matters. Kutscherousky v. West, 12 Vet. App. 369 (1999). As a remand, these matters must be handled expeditiously. 38 U.S.C.A. §§ 5109B, 7112 (2014).



_________________________________________________
VICTORIA MOSHIASHWILI 
Veterans Law Judge, Board of Veterans' Appeals

Only a decision of the Board of Veterans' Appeals can be appealed to the United States Court of Appeals for Veterans Claims. 38 U.S.C.A. § 7252 (West 2014). This remand is a preliminary order and not an appealable decision on the merits of the claims. 38 C.F.R. § 20.1100(b) (2016).

